Exhibit 10.7

EXECUTION COPY

WFN CREDIT COMPANY, LLC,

Seller,

WORLD FINANCIAL NETWORK NATIONAL BANK,

Servicer,

and

U.S. BANK NATIONAL ASSOCIATION,

Trustee

on behalf of the Collateral Certificateholder

 

 

COLLATERAL SERIES SUPPLEMENT

Dated as of March 26, 2010

to

SECOND AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT

Dated as of November 25, 1997

WORLD FINANCIAL NETWORK CREDIT CARD MASTER TRUST II



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1.

   Designation    1

SECTION 2.

   Definitions    2

SECTION 3.

   Reassignment and Transfer Terms    4

SECTION 4.

   Delivery and Payment for the Collateral Certificates    4

SECTION 5.

   Form of Delivery of Collateral Certificates    4

SECTION 6.

   Article IV of Agreement    5

SECTION 7.

   Early Amortization Events and Events of Default    6

SECTION 8.

   Additional Covenants    6

SECTION 9.

   Reports    6

SECTION 10.

   Modification to and Ratification of Agreement    6

SECTION 11.

   Counterparts    7

SECTION 12.

   Successors and Assigns    7

SECTION 13.

   Governing Law    7

SECTION 14.

   No Petition    7

SECTION 15.

   Amendments    7

SECTION 16.

   Third Party Beneficiary    7

 

-i-



--------------------------------------------------------------------------------

COLLATERAL SERIES SUPPLEMENT dated as of March 26, 2010 (this “Series
Supplement”), among WFN Credit Company, LLC, a Delaware limited liability
company, as Seller, World Financial Network National Bank, a national banking
association, as Servicer, and U.S. Bank National Association, as Trustee under
the Second Amended and Restated Pooling and Servicing Agreement dated as of
November 25, 1997, as amended as of July 22, 1999, May 8, 2001, August 5,
2004, March 18, 2005, October 17, 2007, October 30, 2009 and March 11, 2010,
among Seller, the Servicer and the Trustee (as amended, the “Agreement”).

Section 6.9(c) of the Agreement provides, among other things, that the Seller
and the Trustee may at any time and from time to time enter into a Supplement to
the Agreement for the purpose of authorizing the delivery by Trustee to Seller
for the execution and redelivery to the Trustee for authentication of one or
more Series of Investor Certificates.

Pursuant to this Series Supplement, Seller and Trustee shall create a new Series
of Investor Certificates and shall specify the Principal Terms thereof and add
and amend certain provisions of the Agreement.

SECTION 1. Designation. There is hereby created a Series of Investor
Certificates to be issued pursuant to the Agreement and this Series Supplement
to be known as the “Collateral Certificates.” The Collateral Certificates will
be transferred by WFN Credit Company, LLC, as transferor (the “Transferor”), to
World Financial Network Credit Card Master Note Trust II (the “Note Trust”)
pursuant to a Transfer and Servicing Agreement, dated as of March 26, 2010,
among the Transferor, the Servicer and the Note Trust (the “Transfer and
Servicing Agreement”). The Note Trust will pledge the Collateral Certificates as
collateral for one or more series of notes (each, a “Note Series”) to be issued
by the Note Trust pursuant to a Master Indenture, dated as of March 26, 2010,
between the Note Trust and U.S. Bank National Association, as indenture trustee,
and one or more supplements to the Master Indenture (each, an “Indenture
Supplement” and, together with the Master Indenture referred to above, the
“Indenture”). The portions of the Collateral Certificates primarily securing
each Note Series shall be treated as separate Series (each, a “Collateral
Series”) under the Agreement and this Series Supplement. Certain terms
pertaining to each Collateral Series will be defined in the applicable Indenture
Supplements (but are hereby incorporated by reference into this Series
Supplement), including whether or not such Collateral Series is a Principal
Sharing Series and the Minimum Seller Interest for such Collateral Series.
Unless and until the Trust has been terminated as permitted by Section 3(b) of
this Series Supplement: (a) each Indenture Supplement executed and delivered by
the Note Trust shall be deemed to supplement this Series Supplement; (b) a new
Collateral Series shall be deemed to be issued upon the issuance of each Note
Series and shall have the same designation (e.g., Series 2010-1) and belong to
the same Group as the related Note Series; (c) the amounts payable as interest
and principal on such Collateral Series is comparable to the aggregate of the
amounts payable on the related Note Series and shall be payable at the times and
in the amounts specified in the Indenture Supplement for such related Note
Series, (d) all amounts available and applied as credit enhancement with respect
to such Note Series shall be deemed to be available and applied as credit
enhancement with respect to such Collateral Series; (e) all amounts payable to
the Transferor pursuant to the related Indenture Supplement shall be deemed to
be payable to the Seller pursuant to this Series Supplement and (f) the
conditions defined in Section 6.9(b) of the Agreement for issuance of new Series
must be satisfied in connection with each issuance of a Note Series.



--------------------------------------------------------------------------------

SECTION 2. Definitions. If any term or provision contained herein shall conflict
with or be inconsistent with any provision contained in the Agreement, the terms
and provisions of this Series Supplement shall govern. All Article, Section or
subsection references herein shall mean Article, Section or subsections of the
Agreement, as amended or supplemented by this Series Supplement, except as
otherwise provided herein. All capitalized terms not otherwise defined herein
are used herein as defined in the Agreement. Each capitalized term defined
herein shall relate only to the Collateral Certificates and no other Series of
Certificates issued by the Trust.

“Additional Required Addition Event” is defined in Section 8 of this Series
Supplement.

“Additional Required Designation Date” is defined in Section 8 of this Series
Supplement.

“Adjusted Seller Interest” means, at any time, the result (without duplication)
of (i) the aggregate amount of Principal Receivables in the Trust, plus (ii) the
Excess Funding Amount, plus (iii) amounts credited to the Collection Account or
any Trust Account for payment of principal on the Investor Certificates or any
Note Series to the extent not subtracted in calculating the Aggregate
Investor/Purchaser Interest, minus (iv) the Aggregate Investor/Purchaser
Interest calculated assuming that the Investor Interest of any Series of
Investor Certificates (other than any Collateral Series) that enters into an
early amortization period prior to the start of its scheduled Amortization
Period equals the Investor Interest for such series as of the start of such
early amortization period and assuming that the “Collateral Amount” (as defined
in the related Indenture Supplement) of any Note Series that enters into an
early amortization period prior to the start of its scheduled Amortization
Period equals the Collateral Amount (as defined in the related Indenture
Supplement) for such Note Series as of the start of such early amortization
period. It is understood and agreed that the Adjusted Seller Interest may be
less than zero and expressed as a negative number.

“Amortization Period” means, for any Collateral Series, any period specified in
the related Indenture Supplement during which a share of principal collections
is set aside to repay the principal investment in the related Note Series.

“Business Day” is defined in Annex A to the Indenture.

“Closing Date” means, for any Collateral Series, the “Closing Date” for the
related Note Series, as defined in the related Indenture Supplement.

“Collateral Certificates” is defined in Section 1 of this Series Supplement.

“Collateral Series” is defined in Section 1 of this Series Supplement.

“Distribution Date” is defined for each Collateral Series in the related
Indenture Supplement.

 

-2-



--------------------------------------------------------------------------------

“Excess Finance Charge Collections” means for any Collateral Series, all amounts
identified as such in the related Indenture Supplement.

“Finance Charge Shortfall” means, for any Collateral Series, the Finance Charge
Shortfall for the related Note Series, as defined in the related Indenture
Supplement.

“Indenture” is defined in Section 1 of this Series Supplement.

“Indenture Supplement” is defined in Section 1 of this Series Supplement.

“Initial Investor Interest” means, for any Collateral Series, the “Initial
Principal Balance” of the related Note Series, as defined in the related
Indenture Supplement.

“Invested Amount” means, for any Collateral Series, the “Collateral Amount” of
the related Note Series, as defined in the related Indenture Supplement.

“Investor Certificate” means a Collateral Certificate.

“Investor Holder” means the holder of record of any Investor Certificate.

“Investor Servicing Fee” means, for any Collateral Series, the “Noteholder
Servicing Fee” for the related Note Series as defined in the related Indenture
Supplement.

“Investor/Purchaser Percentage” means, for any Collateral Series, the Floating
Allocation Percentage or Fixed Allocation Percentage, as applicable, for the
related Note Series, as defined in the related Indenture Supplement.

“Minimum Seller Interest” means, for any Collateral Series, the Minimum
Transferor Amount as defined in the related Indenture Supplement.

“Note Series” is defined in Section 1 of this Series Supplement.

“Note Trust” is defined in Section 1 of this Series Supplement.

“Principal Shortfall” means, for any Collateral Series, the “Principal
Shortfall” for the related Note Series, as defined in the related Indenture
Supplement.

“Rating Agency” means, for any Collateral Series, the rating agencies for the
related Note Series, as defined in the related Indenture Supplement.

“Record Date” is defined for each Collateral Series in the related Indenture
Supplement.

“Series Accounts” means, for any Collateral Series, any “Series Accounts”
established for the benefit of the related Note Series, as defined in the
related Indenture Supplement.

“Series Servicing Fee Percentage” is defined for each Collateral Series in the
related Indenture Supplement.

 

-3-



--------------------------------------------------------------------------------

“Series Termination Date” means, for any Collateral Series, the final maturity
date for the related Note Series defined in the related Indenture Supplement.

“Shared Principal Collections” means, for any Collateral Series, all amounts
identified as such in the related Indenture Supplement.

“Transfer and Servicing Agreement” is defined in Section 1 of this Series
Supplement.

SECTION 3. Reassignment and Transfer Terms.

(a) If the Servicer purchases, redeems or prepays any Note Series pursuant to an
optional redemption provision under the related Indenture Supplement, then the
related Collateral Series shall be deemed to have been retired. Upon the
termination of any Note Series pursuant to the Indenture, the related Collateral
Series shall also terminate.

(b) Once each Series of Certificates issued under the Agreement has been
retired, other than the Collateral Series and any other Series the requisite
holders of which have consented to the following transactions, the Holder of the
Exchangeable Seller Certificate shall have the option to transfer the
Exchangeable Seller Certificate to the Note Trust, upon which transfer the Trust
shall terminate, and all of the trust assets Conveyed by the Seller to the Trust
pursuant to Section 2.1 of the Agreement shall be distributed to the Note Trust,
as holder of all of the beneficial interests in the Trust; provided that such
termination shall not take effect until Seller has delivered to the Indenture
Trustee a Tax Opinion (as defined in Annex A to the Master Indenture) with
respect to the termination and favorable legal opinions as to (i) the
enforceability of any documents executed by Seller in connection with the
termination and (ii) the validity and priority of the security interest in the
Receivables and the proceeds thereof granted by Transferor to Issuer pursuant to
the Transfer and Servicing Agreement, on terms substantially similar to the most
recent legal opinion delivered by Seller’s counsel as to the validity and
priority of the security interest granted by Seller to the Trust in connection
with the then most recently issued Note Series.

SECTION 4. Delivery and Payment for the Collateral Certificates. Seller shall
execute and deliver the Collateral Certificates to Trustee for authentication in
accordance with Section 6.1 of the Agreement. The Trustee shall deliver the
Collateral Certificates when authenticated in accordance with Section 6.2 of the
Agreement. For convenience, the Collateral Certificate shall be registered in
the name of Indenture Trustee, notwithstanding that the Collateral Certificate
shall have been initially issued to Seller, transferred by Seller to Issuer
pursuant to the Transfer and Servicing Agreement and pledged by Issuer to
Indenture Trustee pursuant to the Master Indenture.

SECTION 5. Form of Delivery of Collateral Certificates.

(a) The Collateral Certificates shall be delivered as Definitive Certificates,
substantially in the form of Exhibit A hereto.

 

-4-



--------------------------------------------------------------------------------

(b) Each Collateral Certificate shall constitute a “security” within the meaning
of Article 8 of the Uniform Commercial Code (including Section 8-102(a)(15)
thereof) as in effect from time to time in the State of New York.

(c) For purposes of voting with respect to any consent or other matter under the
Agreement or this Series Supplement, each class of notes included in any Note
Series shall be deemed to be a Class of Certificates in the related Collateral
Series, and the provisions for voting by beneficial owners of such notes
specified in the Indenture shall apply mutatis mutandis to voting under the
Agreement and this Series Supplement.

(d) The Collateral Certificates may not be sold, participated, transferred,
assigned or otherwise pledged or conveyed in whole or in part except upon the
prior delivery to the Trustee and the Owner Trustee of a Tax Opinion (as defined
in each of the Agreement and the Indenture, respectively) with respect thereto.

SECTION 6. Article IV of Agreement. Sections 4.1, 4.2 and 4.3 of the Agreement
shall read in their entirety as provided in the Agreement. The remainder of
Article IV of the Agreement shall read in its entirety as follows and shall be
applicable only to the Collateral Certificates:

ARTICLE IV

RIGHTS OF CERTIFICATEHOLDERS AND

ALLOCATION AND APPLICATION OF COLLECTIONS

Section 4.4 Rights of Investor Certificateholders. The Collateral Certificates
shall represent undivided interests in the Trust, consisting of the right to
receive (a) the related Allocation Percentage (as defined in the related
Indenture Supplement) of Collections, (b) funds on deposit in the Collection
Account and the Excess Funding Account allocable to the Collateral Certificates
and funds on deposit in the Series Accounts, (c) Shared Principal Collections
allocated to the Collateral Certificates in accordance with subsection 4.3(f),
(d) Shared Excess Finance Charge Collections allocated to the Collateral
Certificates in accordance with subsection 4.3(g) and (e) any related
Enhancement for the Collateral Certificates and related Note Series. Unless
otherwise specified in the related Indenture Supplement, each Collateral Series
shall consist of a single Class and shall not be senior or subordinated to any
other Series. The Transferor Interest (as defined in the Indenture) shall not
represent any interest in the Collection Account or any Series Accounts, except
as specifically provided in this Article IV and the related Indenture
Supplement.

Section 4.5 Allocations. The Servicer shall, prior to the close of business on
the day any Collections are deposited in the Collection Account, allocate from
the Collection Account to the Collateral Series related to each Note Series the
amounts specified in the related Indenture Supplement, which shall be deposited
or otherwise applied as provided in such Indenture Supplement.

 

-5-



--------------------------------------------------------------------------------

SECTION 7. Early Amortization Events and Events of Default. In addition to the
Early Amortization Events specified in Section 9.1 of the Agreement, the Early
Amortization Events applicable to each Collateral Series shall be the Early
Amortization Events specified in the related Indenture Supplement, as well as
the Trust Early Amortization Events specified in the Indenture. In addition,
each Note Series will have the benefit of applicable “Events of Default,” as
defined in the Indenture. Upon the occurrence of an applicable Event of Default,
the Indenture Trustee shall have the right to foreclose upon a portion of the
Receivables, as defined (and subject to the limitations stated) in the Indenture
notwithstanding the continuing existence of the Trust, and the Trustee shall
cooperate with the Indenture Trustee in the exercise of such right.

SECTION 8. Additional Covenants. (a) So long as any Note Series is outstanding,
if the Adjusted Seller Interest is less than zero (an “Additional Required
Addition Event”), the Seller shall on or prior to the close of business on the
10th Business Day following the occurrence of such Additional Required Addition
Event (the “Additional Required Designation Date”), unless the Adjusted Seller
Interest equals or exceeds zero as of the close of business on any day after the
occurrence of such Additional Required Addition Event and prior to the
Additional Required Designation Date, designate additional Eligible Accounts to
be included as Accounts as of the Additional Required Designation Date or any
earlier date in a sufficient amount such that after giving effect to such
addition, the Adjusted Seller Interest as of the close of business on the
Addition Date is at lease equal to zero on such date. The failure of any
condition set forth in Section 2.6(c) or (d) of the Agreement as the case may
be, shall not relieve the Seller of its obligation pursuant to this paragraph;
provided, however, that the failure of the Seller to transfer Receivables to the
Trust as provided in this paragraph solely as a result of the unavailability of
a sufficient amount of Eligible Receivables shall not constitute a breach of the
Agreement; provided further, that any such failure which has not been timely
cured will nevertheless result in the occurrence of an Early Amortization Event
with respect to each Note Series for which, pursuant to the Indenture Supplement
therefor, a failure by the Seller to convey Receivables in Additional Accounts
to the Issuer by the day on which it is required to convey such Receivables
constitutes an “Early Amortization Event” (as defined in such Indenture
Supplement).

(b) Seller will not exercise its option to designate a Discount Percentage.

SECTION 9. Reports. So long as any Note Series is outstanding, the Servicer will
prepare and deliver the certificates described in Section 3.4(b) of the Transfer
and Servicing Agreement.

SECTION 10. Modification to and Ratification of Agreement. For purposes of this
Supplement and each Collateral Series:

(a) Notwithstanding anything to the contrary in Section 3.2 of the Agreement,
the Monthly Servicing Fee payable with respect to each Note Series and the
related Collateral Series shall be solely as set forth in the related Indenture
Supplement; and

(b) Sections 3.7 and 12.1(c) shall not be applicable to any Collateral Series.

 

-6-



--------------------------------------------------------------------------------

In addition, to the extent that the terms of this Series Supplement (directly or
as supplemented by any Indenture Supplement) are deemed to be inconsistent with
the terms of the Agreement, this Series Supplement shall be deemed to modify or
amend the terms of the Agreement solely as applied to each Collateral Series
affected by any such inconsistency, as permitted by Section 6.9(c) of the
Agreement. Otherwise, as supplemented by this Series Supplement (and the various
Indenture Supplements executed form time to time), the Agreement is in all
respects ratified and confirmed and the Agreement as so amended and supplemented
by this Series Supplement shall be read, taken and construed as one and the same
instrument.

SECTION 11. Counterparts. This Series Supplement may be executed in any number
of counterparts, each of which so executed shall be deemed to be an original,
but all of such counterparts shall together constitute but one and the same
instrument.

SECTION 12. Successors and Assigns. This Series Supplement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

SECTION 13. Governing Law. This Series Supplement shall be construed in
accordance with the laws of the State of New York, without reference to its
conflict of law provisions, and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.

SECTION 14. No Petition. Servicer, Trustee and (with respect to the Trust only)
Seller, by entering into this Series Supplement and each Holder, by accepting a
Collateral Certificate hereby covenant and agree that they will not at any time
institute against the Trust or the Seller, or join in any institution against
the Trust or the Seller of, any bankruptcy proceedings under any United States
Federal or state bankruptcy or similar law in connection with any obligations
relating to the Investor Certificateholders, the Noteholders, (as defined in the
Indenture), the Agreement, this Series Supplement or the Indenture provided,
however that nothing herein shall prohibit the Trustee from filing proofs of
claim or otherwise participating in any such proceedings instituted by any other
person.

SECTION 15. Amendments. This Series Supplement may be amended pursuant to
Section 13.1 of the Agreement.

SECTION 16. Third Party Beneficiary. The Indenture Trustee shall be a third
party beneficiary of this Series Supplement and shall have the right to enforce
the terms of this Series Supplement as if it was a party hereto.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Series Supplement to be duly
executed by their respective officers as of the day and year first above
written.

 

WFN CREDIT COMPANY, LLC, as Seller By:   /s/ Daniel T. Groomes Name:   Daniel T.
Groomes Title:   President WORLD FINANCIAL NETWORK NATIONAL BANK, as Servicer
By:   /s/ Ronald C. Reed Name:   Ronald C. Reed Title:   Treasurer U.S. BANK
NATIONAL ASSOCIATION, as Trustee By:   /s/ Tamara Schultz-Fugh Name:   Tamara
Schultz-Fugh Title:   Vice President

 

-8-

Collateral Series Supplement Signature Page